Case: 2:20-cv-00267-SDM-EPD Doc #: 26-1 Filed: 06/17/20 Page: 1 of 2 PAGEID #: 323

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Sbarro Franchise Co., LLC, et al., Case No. 2:20-cv-00267-SDM-EPD

Plaintiffs, Judge Sarah D. Morrison
-VS- Magistrate Elizabeth Preston Deavers

DECLARATION OF
PETER R. SILVERMAN

Pizza Partners Operations, LLC, et al.,

)
)
)
)
)
)
)
)
Defendants. )
) Peter R. Silverman (SBN 0001589)
) Michael A. Snyder (SBN 0069425)
) Marcus A. Miller (SBN 0096597)
) SHUMAKER, LOOP & KENDRICK, LLP
) 1000 Jackson Street
) Toledo, Ohio 43604-5573
) Telephone: 419.241.9000
) Facsimile: 419.241.6894
) E-Mail: psilverman@shumaker.com
) msnyder@shumaker.com
) mmiller@shumaker.com
)
)

Attorneys for Plaintiffs
* * &
Peter R. Silverman, under penalty of perjury, declares on the basis of personal
knowledge:
1, I am a licensed attorney for Plaintiffs, Sbarro Franchise Co., LLC, Sbarro,
LLC, and Sbarro America, Inc. in this action.
2. I arranged to have the date of birth of Defendant Joseph Candito

submitted to the Department of Defense Manpower Data Center (“DDMDC”) website
Case: 2:20-cv-00267-SDM-EPD Doc #: 26-1 Filed: 06/17/20 Page: 2 of 2 PAGEID #: 324

(https://scra.dmdc.osd.mil/scra/#/home) for purposes of obtaining military status
reports for the identifying information provided.

3. I reviewed the status report provided by the DDMDC website with respect
to Mr. Candito and, according to the report, Mr. Candito is not currently engaged in the
military service of the United States of America. An accurate copy of the DDMDC
website’s status report on Mr. Candito is attached as Exhibit 1.

4. Based on this report, I have no information that would lead me to believe
that Mr. Candito is entitled to any benefits under the Servicemembers Civil Relief Act,
50 U.S.C. §533, and he has made no such claims.

5. Upon information and belief, Mr. Candito is not an incompetent person or
minor.

I certify under penalty of perjury under the laws of the United States of America
and the State of Ohio that the statements within this Declaration are true.

Peter R. Silverman

<=

——

(17 [ro

Date

Page 2 of 2
